782 So.2d 976 (2001)
Richard H. SLOAD, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D01-628.
District Court of Appeal of Florida, Fifth District.
April 12, 2001.
Richard H. Sload, Tavares, pro se.
No Appearance for Respondent.
GRIFFIN, J.
Richard H. Sload seeks from this court a writ of habeas corpus. His petition was filed in the Supreme Court of Florida and transferred to this court.
Sload complains that he has been incarcerated in the Lake County Jail for over thirteen months and his case set for trial some eight times. He claims he neither asked for nor agreed to a continuance on any of the prior trial dates. He also complains that he has neither seen nor heard from his public defender since September 5, 2000.
Sload's petition cannot be entertained because it is clear from the allegations of his petition that he is presently being represented by counsel. See Salser v. State, 582 So.2d 12 (Fla. 5th DCA 1991), review dismissed, 613 So.2d 471 (Fla.1993). Moreover, the petition is insufficient to show that he would be entitled to immediate release. It appears that Sload's complaint is with his legal representation, an issue that should be raised in the trial court.
Petition DISMISSED.
PLEUS and ORFINGER, R.B., JJ., concur.